DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.  Claims 9-10 are cancelled.  Claims 11-12 and 14-17 are examined.
Claim Objections
Claims 11-12 and 16 are objected to because of the following informalities:  
Regarding Claim 11:
The recitation “the air jet section” (l. 18) is believed to be in error for – the one air jet section –.
Regarding Claim 12:
The recitation “the air jet section” (ll. 6-7) is believed to be in error for – the one air jet section –.
Regarding Claim 16:
The recitation “the air jet section” (l. 6 & l. 8) is believed to be in error for – the one air jet section –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amos 6122916 in view of Dean 6334309, Dinu 2009/0183511 and further in view of Wiebe 6698207.
Regarding Claim 11, Amos teaches a combustor 100,110 (100 in Fig. 1 & 110 in Fig. 3), comprising:
a burner 2 having at a tip portion (seen in Fig. 1) thereof a the nozzle 2 configured to jet fuel 16, the nozzle 2 comprising (Col. 1, ll. 39-47; Fig.1):
	a circular cone shaped tip (A; Annotated Fig. 3 of Amos) that gradually decreases an outside diameter thereof toward a tip portion (Annotated Fig. 3, below).

    PNG
    media_image1.png
    667
    965
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 3 of Amos (US 6122916)

and a pressure loss section 80 provided to the air flow path 103 (Fig. 3).
Amos does not teach one air jet section configured to jet only air from the circular cone shaped tip; and a flow path-forming section defining a plurality of flow path holes, extending in an axial direction, wherein the plurality of flow path holes are merged into one path in a merging section to communicate with the one air jet section, the pressure loss section causing a loss of pressure in the air that flows through the air flow path; the nozzle further comprising: at least one air inlet section that takes in the air from an outer peripheral surface that is an upstream side from the pressure loss section; and 
Dean teaches a similar nozzle 10 with a circular cone shaped tip 12 and 
one air jet 17 section configured to jet only air (compressed air) from the circular cone shaped tip 12 (Fig. 2); 
and a flow path-forming section (formed by sections 11 and 12)  defining a plurality of flow path holes 48,58, extending in an axial direction (seen in Fig. 2), 
the plurality of flow path holes 48,58 are merged into one path 19 in a merging section (section where ducts 48,58 merge into duct 19) to communicate with the one air jet section 17 (Col. 4, ll. 10-15 and 56-59; Fig. 2.  Dean teaches that channel 19 is in communication with channels 48 and 58 and ends at a hole 17 which discharges compressed air.  Fig. 2 depicts the two ducts 48,58 merging or connecting at a T-cross intersection with channel 19.  This reads on the above claim of “the plurality of flow path holes are merged into one path in a merging section to communicate with the one air jet section”),
and the flow path-forming section (formed by sections 11 and 12) forming a flow path (flow path includes ducts 48,58 that merge into duct 19) that guides the air (compressed air) that is taken in (from the compressor section) to the air jet section 17 (Col. 4, ll. 56-59; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the nozzle 2 of Amos with Dean’s nozzle 10 with a circular cone shaped tip 12 that has one air jet 17 section configured to jet only air (compressed air) from the circular cone shaped 
Amos in view of Dean, as discussed so far, does not teach the pressure loss section causing a loss of pressure in the air that flows through the air flow path; the nozzle further comprising: at least one air inlet section that takes in the air from an outer peripheral surface that is an upstream side from the pressure loss section; and from the at least one air inlet section to the air jet section.
Dinu teaches a nozzle with a swirler with swirler vanes 18 that “may produce flow separations in the swirler or downstream of the swirler” ([0002], ll. 5-17) and create “a pressure difference in the fluid flow through the swirler” ([003], ll. 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the pressure loss section 80 of Amos in view of Dean, with Dinu’s swirler vanes 18, in order to “produce flow separations in the swirler or downstream of the swirler” (Dinu; [0002], ll. 5-17) and create “a pressure difference in the fluid flow through the swirler” (Dinu; [003], ll. 1-7). 
Amos in view of Dean and Dinu does not teach nozzle comprising: at least one air inlet section that takes in the air from an outer peripheral surface that is an upstream side from the pressure loss section; and the flow path-forming section forming a flow path that guides the air that is taken in from the at least one air inlet section to the air jet section.
Wiebe teaches a similar nozzle assembly with tip cooling and 
	at least one air inlet section 62,30 that takes in the air 66 from an outer peripheral surface (radially outward of passage 22) that is an upstream side from the pressure loss section 54,78 (Col. 3, ll. 26-45 and Col. 4, ll. 21-29; Fig. 2-6),
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the nozzle 2 and the flow path-forming section (formed by sections 11 and 
Regarding Claim 12, Amos in view of Dean, Dinu, and Wiebe teaches the invention as claimed and as discussed above for claim 11.  However, Amos in view of Dean, Dinu, and Wiebe, as discussed so far, does not teach the at least one air inlet section comprises a plurality of air inlet sections, the plurality of air inlet sections are provided on the outer peripheral surface of the nozzle; and the flow path-forming section comprises the merging section that causes the air that is taken in from the plurality of air inlet sections to be merged at an upstream side from the air jet section. 
Dean further teaches
the flow path-forming section (formed by sections 11 and 12) comprises the merging section (section where ducts 48,58 merge into duct 19) that causes the air (compressed air) that is taken in (from the compressor section) to be merged at an upstream side (seen in Fig. 2) from the air jet section 17 (Col. 4, ll. 10-15 and 56-59; Fig. 2.  Dean teaches that channel 19 is in communication with channels 48 and 58 and ends at a hole 17 which discharges compressed air.  Fig. 2 depicts the two ducts 48,58 merging or connecting at a T-cross intersection with channel 19.  This reads on the above claim of “the plurality of flow path holes are merged into one path in a merging section to communicate with the one air jet section”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the nozzle 2 of Amos in view of Dean, Dinu, and Wiebe, with Dean’s flow path-forming section (formed by sections 11 and 12) comprises the merging section (section where ducts 48,58 merge into duct 19) that causes the air (compressed air) that is taken in (from the compressor section) to be merged at an upstream side (seen in Fig. 2) from the air jet section 17, for the same reason as discussed in rejection of claim 9 above.
Amos in view of Dean, Dinu, and Wiebe, as discussed so far, does not teach the at least one air inlet section comprises a plurality of air inlet sections, the plurality of air inlet sections are provided on the outer peripheral surface of the nozzle.
Wiebe further teaches
the at least one air inlet section 62,30 comprises a plurality (seen in Fig. 3) of air inlet sections 62,30, the plurality of air inlet sections 62,30 are provided on the outer peripheral surface (radially outward of passage 22; seen in Fig. 2) of the nozzle 10 (Fig. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the nozzle 2 and the flow path-forming section (formed by sections 11 and 12) of Amos in view of Dean, Dinu, and Wiebe, with Wiebe’s the at least one air inlet section 62,30 comprises a plurality (seen in Fig. 3) of air inlet sections 62,30, the plurality of air inlet sections 62,30 are provided on the outer peripheral surface (radially outward of passage 22; seen in Fig. 2) of the nozzle 10, for the same reason as discussed in rejection of claim 11 above. 
Regarding Claim 14, Amos in view of Dean, Dinu, and Wiebe teaches the invention as claimed and as discussed above for claim 11.  However, Amos in view of Dean, Dinu, and Wiebe, as discussed so far, does not teach fails to teach the flow path-forming section forms a plurality of flow paths arranged concentrically.
Dean further teaches
the flow path-forming section (section where ducts 48,58 merge into duct 19) that causes air (compressed air) that is taken in (from the compressor section) to be merged at an upstream side (seen in Fig. 2) from the air jet section 17 (Col. 4, ll. 56-59; Fig. 2.  This reads on the claim on the flow path-forming section forms a plurality of flow paths arranged concentrically).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the nozzle 2 of Amos in view of Dean, Dinu, and Wiebe, with Dean’s flow path-forming section (formed by sections 11 and 12) comprises a merging section (section where ducts 48,58 merge into duct 19) that causes air (compressed air) that is taken in (from the compressor section) to be merged at an upstream side (seen in Fig. 2) from the air jet section 17, for the same reason as discussed in rejection of claim 11 above.
Regarding Claim 15, Amos in view of Dean, Dinu, and Wiebe teaches the invention as claimed and as discussed above for claim 11, and Amos further teaches 
A gas turbine (gas turbines), comprising (Col. 1, ll. 11-16):
the combustor 100,110 (100 in Fig. 1 & 110 in Fig. 3) described in claim 11 (Fig. 1 & 3), 
a turbine main body comprising a rotor that is rotated by combustion gas fed from the combustor (Col. 1, ll. 11-16.  Amos teaches a gas turbine with a combustor producing hot gas that is used by the turbine.  It is inherent that a gas turbine engine having a combustor and a turbine, has a turbine comprising a rotor that is rotated by the combustion gas fed from the combustor).
Regarding Claim 17, Amos in view of Dean, Dinu, and Wiebe teaches the invention as claimed and as discussed above for claim 12, and Amos further teaches 
A gas turbine (gas turbines), comprising (Col. 1, ll. 11-16):
the combustor 100,110 (100 in Fig. 1 & 110 in Fig. 3) described in claim 12 (Fig. 1 & 3), 
a turbine main body comprising a rotor that is rotated by combustion gas fed from the combustor (Col. 1, ll. 11-16.  Amos teaches a gas turbine with a combustor producing hot gas that is used by the turbine.  It is inherent that a gas turbine engine having a combustor and a turbine, has a turbine comprising a rotor that is rotated by the combustion gas fed from the combustor).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Amos in view of Dean, Dinu, and Wiebe, as applied to claim 11, and further in view of Hong 2013/0157204.
Regarding Claim 16, Amos in view of Dean, Dinu, and Wiebe teaches the invention as claimed and as discussed above for claim 11, and Amos further teaches 
A gas turbine (gas turbines) system, comprising (Col. 1, ll. 11-16):
the combustor 100,110 (100 in Fig. 1 & 110 in Fig. 3) including the nozzle 2 described in claim 11 (Fig. 1 & 3);
a turbine main body comprising a rotor that is rotated by combustion gas fed from the combustor (Col. 1, ll. 11-16.  Amos teaches a gas turbine with a combustor producing hot gas that is used by the turbine.  It is inherent that a gas turbine engine having a combustor and a turbine, has a turbine comprising a rotor that is rotated by the combustion gas fed from the combustor).
Amos in view of Dean, Dinu, and Wiebe, does not to teach fails to teach a chamber air supply section that supplies the air in a chamber of the turbine main body to the air jet section; a control valve that controls the air supply from the chamber to the air jet section in the chamber air supply section; a detecting section that detects occurrence of a flashback in the combustor; and a control device that controls opening/closing of the control valve on the basis of a detection result of the detecting section.
Hong teaches method and apparatus for a dual mode burner yielding low NOx emission and 
a chamber air supply section 30 that supplies the air in a chamber 24 of the turbine main body to the air jet section 52; a control valve 32 that controls the air supply from the chamber 24 to the air jet section 52 in the chamber air supply section 30; a detecting section 46 that detects occurrence of a flashback (presence of flame) in the combustor (any suitable location); and a control device 34 that controls opening/closing of the control valve 32 on the basis of a detection result of the detecting section 46 ([0015], ll. 17-21; [0016], ll. 1-10; [0017]; [0018], ll. 3-7; and [0019], ll. 6-7; Fig 1; Hong teaches in the paragraphs a control valve 32 that controls the flow of air into the nozzle assembly 24 based on the data, such as a temperature of the nozzle assembly or a presence of a flame, received from the sensor 46 such as a thermocouple, flame sensor, or the like.  The air flow is directed to exit at the radial disk portion 52, which includes passages 58, and the end of the nozzle assembly 24.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the gas turbine (gas turbines) system of Amos in view of Dean, Dinu, and Wiebe, with Hong’s controller 34, control valve 23, and a sensor 46, in order to effectively control the “combustion (or oxidation) of the fuel gas in a manner to reduce NOx emissions” (Hong; Para. [0003]). 
Response to Argument
Applicant's arguments, filed on 12/04/2020, with respect to 35 U.S.C. 103 rejections of claims 9-12 and 14-17 have been considered but are not persuasive, and the new combination of the same references used in the previous Office Action, still reads on the amended claims, used in the current rejection. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
  Regarding the 35 U.S.C. 103 rejections of Claim 11:
Applicant argues (p. 2-4 of Remarks) that a person of ordinary skill would not combine the prior art of Amos 6122916 in view of Dean 6334309, Dinu 2009/0183511 and further in view of Wiebe 6698207 that would result in the present invention of claim 11.
However, prior art Amos teaches a combustor comprising: a burner having at a tip portion thereof a the nozzle configured to jet fuel, the nozzle comprising: a circular cone shaped tip that gradually decreases an outside diameter thereof toward a tip portion, a cylindrical part covering the nozzle from an outer peripheral side thereof, so that an air flow path is formed between the cylindrical part and the nozzle; and a pressure loss section provided to the air flow path.
Prior art of Dean teaches one air jet section configured to jet only air from the circular cone shaped tip; and a flow path-forming section defining a plurality of flow path holes extending in an axial direction, the plurality of flow path holes are merged into one path in a merging section to communicate with the one air jet section, and the flow path-forming section forming a flow path that guides the air that is taken in to the air jet section.
Prior art of Dinu teaches a nozzle with a swirler with swirler vanes that produce flow separations in the swirler or downstream of the swirler and create a pressure difference in the fluid flow through the swirler.
Prior art of Wiebe teaches at least one air inlet section that takes in the air from an outer peripheral surface that is an upstream side from the pressure loss section.
Therefore, the combination of Amos in view of Dean, Dinu and Wiebe 6698207 does result in the present invention of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741